DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Claim 4 has been canceled without prejudice. Claims 1-3 and 5-20 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered and are addressed below.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for maintaining an elevator brake in the deactivated state when detecting the predefined event, does not reasonably provide enablement for how the elevator brake is to be maintained when main electrical power is removed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. It is known in the art that upon a loss of power, elevator brakes immediately activate to prevent an elevator car from uncontrolled movement.  This is opposite to the present application, which describes a power failure to occur at a time instance, and starting at said time instance, a speed of an elevator car increases, thereby maintaining the brake to be open.  See page 7 ¶ [0104] of the published application.  The specification further states that a brake is maintained to be in a deactivated state using energy supplied from an external electrical storage.  However the specification does not describe how the deactivated brake is to be at the time instance that a power failure occurs.  It is unclear whether there is a delay in receiving power from the main power supply, or whether the external energy storage is to always provide a small amount of power to the brake even during normal operation.  Therefore this limitation does not meet the enablement requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenauer et al. (US 2012/0085593 A1) in view of Araki (US 6,827,182 B2).

Claims 1, 11 and 12: Schoenauer et al. discloses a method, elevator control unit, and elevator for moving an elevator car (12) to a landing floor during a rescue operation (page 3 ¶ [0034]) in case of a predefined event (AC power loss) related to a main electrical power supply of an elevator (page 4 ¶ [0039]), including at least one processor causing the elevator control unit to perform operations and at least one memory storing at least one portion of computer program code, where energy form the main electrical power supply is charged into an electrical energy storage (backup power supply 46), external to the main electrical power supply (page 3 ¶ [0028]).  The predefined event related to the main electrical power supply is detected (page 4 ¶ [0039]), where power is received from the external electrical energy storage during the predefined event (page 2 ¶ [0018]).  Therefore the external electrical energy storage would be charged prior to the predefined event being detected.  An operation of an electric motor for moving the elevator car with an electrical drive is controlled to decelerate the elevator car (page 4 ¶ [0044]) and further produce regenerative electrical energy (page 4 ¶ [0050]).  
The energy charged from the main electrical power supply into the external electrical energy storage and the regenerative electrical energy are selectively utilized to move elevator car (page 3 ¶ [0034]), and therefore maintain an elevator brake in deactivated state by supplying electrical power from the electrical energy storage, where the electrical energy storage is comprised in an intermediate circuit of the elevator drive, as can be seen in Fig. 1.  Therefore the elevator control unit, electrical energy storage, and electrical drive are communicatively coupled to each other.  

However Araki teaches a method, elevator control unit, and elevator for moving an elevator car to a landing floor during a rescue operation in case of a predefined event (power failure) related to a main electrical power supply of an elevator, where a continuous operation mode is continued at the time of the predefined event (column 12 lines 41-45).  Due to the continuous operation during the predefined event, an elevator brake is maintained when the predefined event related to the main electrical power supply occurs.
Given the teachings of Araki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, elevator control unit, and elevator disclosed in Schoenauer et al. with providing the elevator brake to be maintained in the deactivated state when the predefined event related to the main electrical power supply is detected.  Doing so would prevent panic from passengers due to a sudden stop of the elevator which is typically a result of a power failure occur.
Claim 5: Schoenauer et al. modified by Araki discloses a method as stated above, where the elevator car is disclosed in Schoenauer et al. to be controlled to move to a landing floor for passengers to exit (page 3 ¶ [0034]).  Therefore a speed of the elevator car is regulated to at least decelerate and stop the elevator car at the landing floor to allow the passengers to exit the elevator car, as is recognized in the art.
Claim 13: Schoenauer et al. modified by Araki discloses an elevator as stated above, where an electrical converter (54) is disclosed in Schoenauer et al. to be in electrical connection with the electrical drive (page 4 ¶ [0040]) and the electrical energy storage, where the electrical converter regulates a voltage of the electrical energy storage to provide AC power (page 3 ¶ [0034]).
Claim 14: Schoenauer et al. modified by Araki discloses an elevator as stated above, where the electrical converter is disclosed in Schoenauer et al. to supply electrical energy to operate other components (brake 28) of the elevator needed for moving the elevator car to the landing floor in case of the predefined event (page 3 ¶ [0034]).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenauer et al. (US 2012/0085593 A1) modified by Araki (US 6,827,182 B2) as applied to claims above, further in view of Oshima et al. (US 5,400,204).
Claim 2: Schoenauer et al. modified by Araki discloses a method as stated above, where an intermediate circuit including main control transformer (42) is shown in Fig. 1 of Schoenauer et al.  A power of the intermediate circuit of the main electrical power supply is monitored to detect the predefined event (page 4 ¶ [0039]).  These 
However Oshima et al. teaches a method, where a voltage of a power cable (20) is monitored and compared to a first threshold value (reference voltage VREF) to detect a predefined event (failure or power cable) (column 6 lines 45-57).  The power cable forms part of an intermediate circuit of the electrical drive, as can be seen in fig. 7.
Given the teachings of Oshima et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki with providing a voltage of the intermediate circuit to be monitored, and the voltage to be compared to a first threshold value to detect the predefined event.  Doing so would allow an advanced warning of the predefined event, while still allowing normal operations to be performed before occurrence of the predefined event, as taught in Oshima et al. (column 6 lines 60-68).
Claim 18: Schoenauer et al. modified by Araki and Oshima et al. discloses a method where the elevator brake is maintained in the deactivated state by supplying electrical power from the electrical energy storage, where the electrical energy storage is comprised in an intermediate circuit of the elevator drive, as stated above.  
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenauer et al. (US 2012/0085593 A1) modified by Araki (US 6,827,182 B2) as applied to claims above, further in view of Vine (US 4,240,527).
Claim 3: Schoenauer et al. modified by Araki discloses a method as stated above, where a main circuit breaker (44) is disclosed in Schoenauer et al. to correspond 
However Vine teaches a method, where a voltage is monitored by a voltage detector (column 15 lines 31-34).  A predefined event (power failure) is detected when a voltage of a main electrical power supply is below a threshold value (predetermined level) (column 17 lines 38-43). 
Given the teachings of Vine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki with providing a voltage of the main electrical power supply to be monitored, and the voltage to be compared to a threshold value to detect the predefined event.  Doing so would allow emergency procedures to be initiated when a power failure is indicated, as taught in Vine (column 17 lines 38-43), thereby reducing impact from a power failure to other components.
Claim 19: Schoenauer et al. modified by Araki and Vine discloses a method where the elevator brake is maintained in the deactivated state by supplying electrical power from the electrical energy storage, where the electrical energy storage is comprised in an intermediate circuit of the elevator drive, as stated above.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenauer et al. (US 2012/0085593 A1) modified by Araki (US 6,827,182 B2) as applied to claims above, further in view of Stolt et al. (US 2015/0311814 A1).
Claim 6: Schoenauer et al. modified by Araki discloses a method where electrical energy stored in the electrical energy storage is utilized to move the elevator car, as stated above.  These references fail to disclose a voltage of the electrical energy storage to be regulated to a higher voltage than in normal operating conditions so as to store the electrical energy.
However Stolt et al. teaches a method, where a voltage of an electrical energy storage within a DC intermediate circuit is regulated to a higher voltage when a machine bridge remains inactive so as to charge the DC intermediate circuit (page 1 ¶ [0014]).  Therefore the voltage is regulated to a higher voltage than in normal operating conditions so as to store the electrical energy.
Given the teachings of Stolt et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki with providing a voltage of the electrical energy storage to be regulated to a higher voltage than in normal operating conditions so as to store the electrical energy.  Doing so would allow “normal converter operation [to] be started without high startup currents”, thereby increasing “lifetime of the converter and ensuring that no failures, such as fuse failures etc., take place when starting the converter operation” as taught in Stolt et al. (page 2 ¶ [0015]).
Claim 7: Schoenauer et al. modified by Araki and Stolt et al. discloses a method where voltage of the electrical energy storage is regulated to the higher voltage than in normal operating conditions so as to store electrical energy to move the elevator car, where the voltage is regulated when a machine bridge remains inactive, as stated 
Claim 8: Schoenauer et al. modified by Araki discloses a method where the electrical energy storage stores electrical energy to move the elevator car, as stated above.  Said electrical energy storage is shown in Fig. 1 of Schoenauer et al. to be external to the electrical drive, and therefore is separate from the electrical drive.  At least part of the regenerative electrical energy is stored into the separate energy storage within defined battery limits (page 4 ¶ [0044]) to operate elevator during the predefined event (page 3 ¶ [0034]), by supplying power to regenerative drive while motor operates as generator during normal operation (page 3 ¶ [0029]).  These references fail to disclose an energy storage element comprised in the electrical drive.
However Stolt et al. teaches a method, where an energy storage element (capacitor) is included in a DC intermediate circuit (page 1 ¶ [0013]), comprised in an electrical drive, as shown in Fig. 1.
Given the teachings of Stolt et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki with providing an energy storage element comprised in the electrical drive. Doing so would allow “extra energy caused by high capacitor voltage [to] be utilized in starting normal converter operation” as taught in Stolt et al. (page 1 ¶ [0013]).
Claim 9: Schoenauer et al. modified by Araki and Stolt et al. discloses a method where electrical energy stored in the separate electrical energy storage is utilized to move the elevator car during the predefined event, as stated above.  Therefore the 
However Stolt et al. teaches a method, where a voltage of an electrical energy storage within a DC intermediate circuit is regulated to a higher voltage when a machine bridge remains inactive so as to charge the DC intermediate circuit (page 1 ¶ [0014]).  Therefore the voltage is regulated to a higher voltage than in normal operating conditions.
Given the teachings of Stolt et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. with providing a voltage of the separate electrical energy storage to be regulated to a higher voltage than voltage of the electrical drive in normal operating conditions.  Doing so would allow “normal converter operation [to] be started without high startup currents”, thereby increasing “lifetime of the converter and ensuring that no failures, such as fuse failures etc., take place when starting the converter operation” as taught in Stolt et al. (page 2 ¶ [0015]).
Claim 10: Schoenauer et al. discloses a method for moving an elevator car (12) to a landing floor during a rescue operation (page 3 ¶ [0034]) in case of a predefined event (AC power loss) related to a main electrical power supply of an elevator (page 4 ¶ [0039]), including at least one processor causing the elevator control unit to perform operations and at least one memory storing at least one portion of computer program code, where energy form the main electrical power supply is charged into an electrical 
An operation of an electric motor for moving the elevator car with an electrical drive is controlled to decelerate the elevator car (page 4 ¶ [0044]) and further produce regenerative electrical energy (page 4 ¶ [0050]).  The energy from the external electrical energy storage and the regenerative electrical energy are utilized to move elevator car (page 3 ¶ [0034]), and therefore maintain an elevator brake in deactivated state.  After the detection of the predefined event related to the main electrical power supply and the automatic rescue operation is started (page 4 ¶ [0039]), motor (24) operates in a generator mode and motor drive circuitry is activated for use in decelerating the elevator car (pages 3-4 ¶ [0038]).  The motor is used as a generator to generate regenerative electrical energy (page 2 ¶ [0016]).  Therefore a torque is applied to the electric motor by the electrical drive to electrically decelerate the elevator car such that the regenerative electrical energy is generated by the electrical motor.  This reference fails to disclose the elevator brake to be maintained in the deactivated state when the predefined event related to the main electrical power supply is detected. This reference further fails to disclose at least part of the regenerative electrical energy to be stored into an intermediate circuit capacitor of the electrical drive.
However Araki teaches a method, elevator control unit, and elevator for moving an elevator car to a landing floor during a rescue operation in case of a predefined 
Given the teachings of Araki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, elevator control unit, and elevator disclosed in Schoenauer et al. with providing the elevator brake to be maintained in the deactivated state when the predefined event related to the main electrical power supply is detected.  Doing so would prevent panic from passengers due to a sudden stop of the elevator which is typically a result of a power failure occur. These references fail to disclose at least part of the regenerative electrical energy to be stored into an intermediate circuit capacitor of the electrical drive.
However Stolt et al. teaches a method, where at least part of electrical energy produced is stored into a DC intermediate circuit capacitor (page 1 ¶ [0013]) of an electric drive, as shown in Fig. 1.
Given the teachings of Stolt et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki with providing at least part of the regenerative electrical energy to be stored into an intermediate circuit capacitor of the electrical drive. Doing so would allow “extra energy caused by high capacitor voltage [to] be utilized in starting normal converter operation” as taught in Stolt et al. (page 1 ¶ [0013]). These references fail to disclose the elevator brake to be maintained .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenauer et al. (US 2012/0085593 A1) modified by Araki (US 6,827,182 B2) as applied to claims above, further in view of Tominaga et al. (US 6,533,074 B2).
Claim 15: Schoenauer et al. modified by Araki discloses an elevator as stated above, where the electrical converting is disclosed in Schoenauer et al. to have a converter intermediate circuit comprising the electrical energy storage (page 3 ¶ [0034]), as shown in Fig. 1.  These references fail to disclose the electrical converter to comprise a voltage step-up converter and a voltage step-down converter.
However Tominaga et al. teaches an elevator, where an electrical converter is included in a charge/discharge circuit (11) (column 6 lines 22-23) comprised of a step-up converter (step-up chopper circuit) and a step-down converter (step-down chopper circuit) (column 7 lines 1-5).
Given the teachings of Tominaga et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki with providing the electrical converter to comprise a voltage step-up converter and a voltage step-down converter.  Doing so would “ensure economical charging and discharging of the battery by minimizing waste of electric power” as taught in Tominaga et al. (column 2 lines 9-12).
Claim 16: Schoenauer et al. modified by Araki and Tominaga et al. discloses an elevator as stated above, where the voltage step-up converter and voltage step-down .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenauer et al. (US 2012/0085593 A1) modified by Araki (US 6,827,182 B2) and Oshima et al. (US 5,400,204) as applied to claims above, further in view of Vine (US 4,240,527).
Claim 17: Schoenauer et al. modified by Araki and Oshima et al. discloses a method as stated above, where a main circuit breaker (44) corresponds to the main electrical power supply, as shown in Fig. 1 of Schoenauer et al. A state of the main electrical power supply then is monitored via the main circuit breaker, to detect the predefined event (page 3 ¶ [0030]).  These references fail to disclose a voltage of the main electrical power supply to be monitored, and the voltage to be compared to a threshold value to detect the predefined event.
However Vine teaches a method, where a voltage is monitored by a voltage detector (column 15 lines 31-34).  A predefined event (power failure) is detected when a voltage of a main electrical power supply is below a threshold value (predetermined level) (column 17 lines 38-43). 
Given the teachings of Vine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Schoenauer et al. as modified by Araki and Oshima et al. with providing a voltage of the main electrical power supply to be monitored, and the voltage to be compared to a threshold value to detect the predefined event.  Doing so would allow emergency procedures to be initiated when a power failure is indicated, as taught in 

Response to Arguments
Applicants’ arguments filed February 8, 2021 have been fully considered but they are not persuasive.  
Applicants state on page 9 of the response that “Schoenauer does not teach performing a positive step of after detecting the power loss or failure, the electric drive controlling an operation of an electric motor to decelerate the elevator car and to produce regenerative electrical energy by controlling the torque of the electric motor in the automatic rescue operation”.  However Schoenauer et al. discloses that during a rescue operation, and therefore after detecting a power loss or failure, deceleration torque is applied to the electric motor to decelerate the elevator car when a door zone has been reached (page 4 ¶ [0044]).  It is further disclosed that while car moves and reaches a threshold velocity, the electric motor acts as a generator to produce regenerative electrical energy (page 4 ¶ [0050[).  Therefore Schoenauer et al. properly discloses applicants’ limitation as required by the claims.
On page 10, applicants state that Schoenauer et al. “does not teach or suggest ‘selectively utilizing said energy charged from the main electrical power supply into the external electrical energy storage and said produced regenerative electrical energy (by the electrical drive controlling decelerating of the elevator car) to maintain an elevator brake in deactivated state’”.  However Schoenauer et al. discloses a brake supply (68) to be used for controlling operation of brake (28) (page 3 ¶ [0034]), where the brake 
	
Conclusion
Examiner tried contacting applicants’ representative, Irene Lin, through telephone communications on May 27, 2021 regarding the “outstanding matters” as requested in the response, but was unsuccessful.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 4, 2021